United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30165
                        Conference Calendar



LAMONT J. MATHEWS,

                                    Plaintiff-Appellant,

versus

RICHARD STALDER; BURL CAIN; DONALD BARR; DOUG DURRET; HOWARD
PRINCE; LESLIE DUPONT; YUSUF ABDULLAH; STATE OF LOUISIANA,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CV-1082
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Lamont J. Mathews, Louisiana prisoner # 120891, has filed a

motion for leave to proceed on appeal in forma pauperis (IFP)

following the district court’s order dismissing his 42 U.S.C.

§ 1983 civil rights action in part for failure to exhaust

administrative remedies and in part for failure to state a claim

upon which relief may be granted.   See 42 U.S.C. § 1997e;

28 U.S.C. § 1915(e)(2)(B)(ii).   By moving for IFP, Mathews is

challenging the district court’s certification that IFP status

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-30165
                                    -2-

should not be granted because the appeal is not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

Mathews’s IFP “motion must be directed solely to the trial

court’s reasons for the certification decision.”      See id.

     Mathews has briefed the merits of his First Amendment,

denial of access to the courts, and retaliation claims only,

and he has not shown that there is a nonfrivolous issue with

respect to the district court’s determination that those claims

were unexhausted and with respect to the district court’s

determination that Mathews’s liberty interests were not infringed

in a prison disciplinary proceeding that resulted in a change in

his custody classification only.      Although pro se briefs are

afforded liberal construction, Haines v. Kerner, 404 U.S. 519,

520-21 (1972), even pro se litigants must brief arguments in

order to preserve them.    Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).    Because Mathews has not directed his motion to

the reasons for the certification decision, he has effectively

waived the only issues that are relevant to his motion for IFP

status on appeal.    See id.

     Mathews moved the district court for appointment of counsel.

Mathews contends that the district court erred in dismissing the

complaint without ruling on the motion, and he has moved this

court for appointment of counsel.      Mathews has not shown that

this case presents exceptional circumstances requiring
                             No. 06-30165
                                  -3-

appointment of counsel.   See Cupit v. Jones, 835 F.2d 82, 96 (5th

Cir. 1987).

     Mathews’s request for IFP status is denied, and his appeal

is dismissed as frivolous.    See Baugh, 117 F.3d at 202 n.24; 5TH

CIR. R. 42.2.   The dismissal of this appeal as frivolous counts

as a strike under 28 U.S.C. § 1915(g).      See Adepegba v. Hammons,

103 F.3d 383, 388 (5th Cir. 1996).    Mathews has at least one

prior strike.   See Mathews v. Stalder, 115 F. App’x 300 (5th Cir.

2004).   We caution Mathews that, once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See

§ 1915(g).

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED;

MOTION FOR APPOINTMENT OF COUNSEL DENIED.